DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91-98 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an eyeglass that is “associated with a condition to be improved by a subject.” This judicial exception is not integrated into a practical application because the eyeglass is merely “associated with” the natural process of a subject improving a condition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not define “associated with” to such a degree that one would understand that it caused, or participated, in the improvement of a particular condition. The claim language explicitly states that the condition is “improved by the subject” and it is clearly not to be improved due to the correcting element in a correction zone. For example, an individual that overcomes the common cold through a normal body process may be associated with the glasses that they wear. There is no reasonable argument that the ordinary glasses worn by the individual contributed to the natural body process of overcoming the cold. 

Claims 91-98 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and lacks a credible utility. 

The Applicant’s lack of specific conditions in the claim result in the broad interpretation that any condition may be improved by the subject in association with the correction zones. If one were to interpret the claim such that correction zones motivated this improvement, then the Office must consider what conditions are disclosed and to what degree those conditions are improved by Applicant’s invention. Applicant states in their specification (Pages 9 and 10):
The condition may include, without being limited thereto, medical conditions such as nausea, dizziness, motion sickness, vision and hearing problems, epilepsy, memory associated disorders psychological symptoms such anxiety, depression, stress, e.g. post-traumatic stress disorders, compulsions, eating disorders, addictions, attention deficit hyperactivity disorders, Skelton positioning (posture), motor coordination, energy level, lack of creativity, as well as a subjective or objective change in the well-being of the subject.
Page 18 of Applicant’s specification states that the degree of improvement ranges from partial to complete alleviation.
Due to the broadness of the language of the claim and the specification stating that the improvement can be partial to “complete alleviation.” It is the Office’s position that several of the conditions listed by the Applicant cannot by completely alleviated (understood to mean “cured). For example, addiction is not a curable condition (See https://nida.nih.gov/publications/drugs-brains-behavior-science-addiction/treatment-recovery). Further, it is the Office’s position that a condition as abstract as “lack of creativity” is impossible to objectively quantify let alone describe as a cured condition. 
Further, Applicant provides in Table 4 specific correction zones, treated conditions and their results. The Office considers this table to be submitted evidence for the operability of the device. However, Applicant’s evidence that the device is operative is not persuasive. All of the evidence provided is limited to singular examples. A single test of a condition is not sufficient evidence of operability. Further, several of the tests and results are subjective and vague. For example, 19R is for an individual complaining that after playing for a “certain duration” that he had trouble to respond consistently to the ball and he missed it several times. The result is “a significant improvement in his ability to play consistently.” This is a subjective impression of the subject’s tennis playing capabilities. They did not state that his ability to respond to the ball after playing for a similar amount of time improved. 20R is for an individual who had a stroke and felt unstable when they walked. Treatment resulted in the ability to walk by himself. However, the individual did not state they couldn’t previously walk and the amount of improved stability is not quantified in any way so as to provide evidence that the treatment improved this person’s ability to walk. 21R is for an individual that complained of being fatigued. The treatment resulted in their ability to go back to work. However, the condition did not state that the individual could not work. 
The Office will not go through every example in Table 4. However, none of the Applicant’s examples are convincing as an effective treatment to improve or completely alleviate any of the disclosed conditions except for vision improvement. This is because glasses are ordinarily used to improve a user’s vision and a broad interpretation of the claim allows for some form of improving vision impairment. However, it is not clear, and there is no supporting evidence in the specification, how the objects on the lens may accomplish an improvement (see the 112 rejection below). None of the other treatments show a quantifiable improvement to any condition for which the Applicant claims to be treating. This fact, combined with some of the conditions described being psychological issues (anxiety, depression, emotional well-being and so on), leads the Office to conclude that the Applicant’s device does not cure or effectively treat any or all of the conditions disclosed in pages 9 and 10 of the specification with the exception for vision improvement. 
Therefore, regardless of how the Office interprets the Applicant’s claim language (the subject improves the condition due to the eyeglasses or simply while associated with them), the claim lacks a credible utility under 35 USC § 101. 
If the Applicant feels that the 101 rejection is in error, the Office requests the Applicant provide evidence that the claimed invention can treat and/or cure the specific conditions provided in their specification. However, the office does not believe such evidence exists within the specification. It would also be acceptable to provide evidence of functionality in the form of a peer reviewed scientific publication or similar evidence-based disclosure. 

Double Patenting
Claims 91-93, 96, and 98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10,149,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are so broad so as to include all of the subject matter of the U.S. Patent. Claim 91 does not limit the conditions that could be associated with the optical device. The U.S. Patent provides specific conditions that may be included in the instant Application.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 91-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Applicant’s invention is inoperative for its intended use (see the 101 rejection above) and therefore one having ordinary skill in the art could not know how to make or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite an eyeglass device associated with a condition to be improved by the subject.         
The nature of the invention is drawn to treating any condition, including those not described in the Applicant’s specification due to the language of the claim.
The state of the art discloses eyeglasses that treat eye conditions.
The level of skill in the art is related to the areas of optical engineering and medical sciences.  The skill level is extremely high due to the requirement to treat medical conditions.
There is one working model of treating eye conditions. The Office does not agree that there are any working models for treating any of the other listed diseases or conditions (see the 101 rejections above).
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of all of the possible conditions that might require improvement on a subject.
Therefore, based on the discussions above concerning the art’s recognition that treating the conditions described in the Applicant’s specification, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to treat the conditions listed on pages 9-10 and any other condition that might require treatment to be improved.
Due to the large quantity of experimentation necessary to determine how to treat any condition that might require improvement, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, and the breadth of the claims which fail to recite specific conditions that might be improved, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
Applicant’s claim fails to recite specification conditions to be treated. This language can then be understood to include conditions not disclosed by the Applicant’s specification. Further, the Applicant’s specification does not provide sufficient evidence that the conditions listed on pages 9 and 10 can be improved. Therefore, the Applicant’s claim is not enabling for one having ordinary skill in the art. 
	In order to overcome this rejection, the Applicant should amend the claim to consist of specific conditions for which they have disclosed. Further, Applicant must provide evidence that the specific conditions are effectively treated by their invention. Please note that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
 

Specification
The disclosure is objected to because of the following informalities: Page 9 seventh line “compliant” should be “complaint”. Page 10 first line “Skelton” should be “skeleton”. Page 40 Example 2 “sever” should be severe. See at least Table 4 where there appears to be several spelling and grammatical errors. It appears that there are several grammatical issues found in the specification. This may be due to a direct translation from a foreign language. Please review the specification for further issues and correct as necessary.  

Examiner’s Notes
	The examiner performed a new search but did not find any new art that was more appropriate than the previous rejection in the parent application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 91-95 and 98 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldschmid et al. (USPAT 2224784 of record).

Regarding claim 91, as best understood, Goldschmid discloses an eyeglass comprising a left eyepiece (L) and a right eyepiece (R) (Fig. 4 frame sections 15 where Fig. 4 is a modified lens shape of the lenses in Figs. 1 and 2), 
at least one of the eyepieces (L, R) including a correcting element placed on, embedded in or displayed on the eyepieces in one or more correction zone in the field of view of a subject when the subject wears the eyeglass (lens 21’ are lenses for correcting light, sunglasses, Col. 6 lines 6-9),
the one or more correction zones being associated with a condition to be improved by the subject (Col. 1 lines 6-9, sunglasses allow a subject to improve the condition of bright light).

Regarding claim 92, Goldschmid discloses wherein said correcting element has a defined geometrical shape (See Fig. 4 where the lens has a geometrical shape).

Regarding claim 93, Goldschmid discloses wherein said correcting element has a polygonal shape (See Fig. 4 where the lens has a polygonal shape).

Regarding claim 94, Goldschmid discloses wherein a mark is selected from a sticker, a painted mark, an etch, laser mark, a color or opaque mark (the glasses are sunglasses as disclosed in Col. 1 lines 6-9 and have color).

	Regarding claim 95, Goldschmid discloses wherein said one or more correction zones are defined angular zones in the subject's field of view when the subject wears the eyepiece (See Figs. 1 and 4 where the lenses have a polygonal shape and are worn on the user’s face such that they are within their field of view. Glasses are worn on a user’s face.).

	Regarding claim 98, Goldschmid discloses selected from an electronic eyeglass, a pince-nez, sunglass, zero glasses, an LCD and OLED eyeglass (Col. 1 liens 6-9, sunglasses).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 96 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldschmid in view of Perrott et al. (PGPUB 20050122470 of record).

Regarding claim 96, Goldschmid discloses that the zones are angular zones (Lenses are orthogonal to a user’s line of sight when looking straight ahead and the angle changes as they shift their vision.) but does not disclose wherein zones are defined using a polar coordinate system centered on the optical center of the eyeglass and lie in the subject's field of view when the subject wears the eyeglass.
However, Perrott teaches a lens shaping method for sunglasses ([0002]) wherein a polar coordinate system is centered at an optical axis of a lens ([0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lens shaping process of Goldschmid to use a polar coordinate system centered along the optical axis of the lens as taught by Perrott motivated by oblique optical properties ([0042]).

Claim 97 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldschmid in view of Shinohara et al. (PGPUB 20050157254 of record).

Regarding claim 97, Goldschmid does not disclose wherein the one or more correction zones are selected from a predetermined database of correction zones, the database comprising a structured collection of records including a bank of defined conditions associates with a bank of correction zones and parameters of the correcting elements to be placed in said one or more correction zones.
However, Shinohara teaches an ophthalmic device (Fig. 2a) wherein one or more correction zones are selected from a predetermined database of correction zones (L1 and L2), the database comprising a structured collection of records including a bank of defined conditions associates with a bank of correction zones and parameters of the correcting elements to be placed in said one or more correction zones ([0086] where a database stores prescription data.).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lens of Goldschmid such that the lenses were corrective lenses that had zones whose prescription values were stored in a database as taught by Shinohara motivated by improving a user’s vision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

USPAT 3628854 – Places object(s) on a lens (Figs. 5-18)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872